DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 06/15/2020 and 10/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6 and 7 recites the limitation "the end" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The end has been interpreted as the distal end.
Regarding claim 2, the recitation “forming the primary curve within the primary curve” is indefinite because it is not clear how the primary curve is formed within itself.  The aforementioned recitation has been interpreted as “forming the primary curve within the primary plane, the primary plane being substantially parallel …”
Regarding claim 2, the recitation “a pullwire” is indefinite because it is not clear if applicant is attempting to recite an additional pullwire to that recited in claim 1 or if “a pullwire” is referring to the “a pullwire” recited in claim 1.  For examination purposes the “a pullwire” has been interpreted as the same pullwire of claim 1.
Regarding claims 3 and 4, the recitation “a pullwire,” and “a lumen of the outer catheter” is indefinite because it is not clear if applicant is attempting to recite and additional pullwire and lumen to that which is recited in claim, 1.  For examination purposes the “a pullwire” and “a lumen” has been interpreted as the same pullwire and lumen of claim 1.
Regarding claim 18, the recitation “a pullwire” is indefinite because it is not clear if applicant is attempting to recite an additional pullwire to that recited in claim 16 or if “a pullwire” is referring to the “a pullwire” recited in claim 16.  For examination purposes the “a pullwire” has been interpreted as the same pullwire of claim 16.
Claims 2-7 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucatero et al. (Pub. No. 2004/0087975 also see U.S. Patent No. 7,226,467 for the figures).
Regarding claim 1, Lucatero et al. teaches a method for accessing a target area (heart) within a body (see [0248]), the method comprising: advancing an outer catheter (1000, Fig. 60) through an interatrial septum (S, Fig. 63A and see [0248]); forming a primary curve (1100, Fig. 63B) in a distal portion (distal portion, Fig. 63A below) of the outer catheter (1000) to position a distal end (1016, Fig. 61A) of the outer catheter (1000) over a mitral valve (MV, Fig. 63A, see [0248]), the primary curve (1100) being disposed within a primary plane (X, Fig. 61B, see [0243]); advancing an inner catheter (1020, Fig. 61B) from the end (1016) of the outer catheter (1000, see [0244] and [0248]); and forming a secondary curve (1104, Fig. 61B) in a distal portion (Fig. 63A below) of the inner catheter (1020) to direct an opening of the inner catheter (1020) towards the target area, the secondary curve (1104) being within a secondary plane (Z, Fig. 61B) transverse to the primary plane (X, Fig. 61B, see [0244] and [0249]); advancing an interventional tool (1030, Fig. 60) toward the mitral valve (MV) to access the target area (see [0249] and [0252]), wherein, forming at least one of the primary curve (1100) and the secondary curve (1104) comprises tensioning a pullwire (1120, Fig. 64A, see [0255]) over a saddle (portion within 286 that permits 1120 to be looped within 286, see [0256] and Fig. 64E) within an indentation (286, Fig. 64E) formed at a distal surface of a catheter tip ring (distal surface of 280, see Fig. 64E and [0256]), the pullwire (1120) extending proximally from an opening (openings formed by the portion within 286 that permits 1120 to be looped) formed in an inclined surface (distal top surface of portion within 286 that permits 1120 to be looped within 286 see explanation below) of the saddle (portion within 286 that permits 1120 to be looped within 286, see [0256] and Fig. 64E).  
Thefreedictionary.com defines “inclined” as “at an angle to the horizontal or vertical position” and it is the Examiner’s position that the portion within 286 that permits 1120 to be looped within 286 is at an angle horizontal to a vertical side of 280; hence, the portion within 286 that permits 1120 to be looped within 286 is an inclined surface.
Examiner’s Annotated Fig. 63A
[AltContent: textbox (distal portion)][AltContent: ]
    PNG
    media_image1.png
    131
    393
    media_image1.png
    Greyscale

Regarding claim 2, Lucatero et al. teaches wherein forming the primary curve (1100) comprises forming the primary curve (1100) within the primary curve (X) that is substantially parallel to a surface of the mitral valve (MV) by tensioning a pullwire (1120) disposed within a lumen of the outer catheter (1000, see [0255] and 35 U.S.C. 112(b) rejection above for interpretation). 
Regarding claim 3, Lucatero et al. teaches wherein positioning the distal end (1016) of the outer catheter (1000) over the mitral valve (MV) comprises moving the distal end (1016) laterally along a short axis of the mitral valve (MV) by tensioning a pullwire (1120) disposed within a lumen of the outer catheter (1000, see [0248], see 35 U.S.C. 112(b) rejection above for interpretation). 
Regarding claim 4, Lucatero et al. teaches wherein directing the opening of the inner catheter (distal opening of 1016) towards the target area comprises directing the opening towards an opening (O, Fig. 63A) between valve leaflets (LF) of the mitral valve (MV) by tensioning a pullwire disposed within a lumen of the inner catheter (1000, see [0248]). 
Regarding claim 5, Lucatero et al. teaches wherein advancing the inner catheter (1020) is accomplished without rotation of the inner catheter (1020) relative to the outer catheter (1000, see [0264]).
Regarding claim 7, Lucatero et al. teaches wherein advancing the inner catheter (1020) from the end of the outer catheter (1000) comprises manipulating at least one steering actuator (1050, Fig. 60) associated with a proximal handle (1056, Fig. 60, and see [0239]).
Regarding claim 16, Lucatero et al. teaches a method for accessing a target area within a body (see [0248]), the method comprising: advancing an outer catheter (1000, Fig. 60) toward the target area (MV, Fig. 63D), the outer catheter (1000) having a lumen (1018, Fig. 61A) therethrough; forming a primary curve (1100, Fig. 63B) in the outer catheter (1000, see [0248]); advancing an inner catheter (1020, Fig. 61B) through the lumen (1018) of the outer catheter (1000, see [0244] and [0248]); forming a secondary curve (1104, Fig. 61B) in the inner catheter (1020, see [0244] and [0249]); wherein forming at least one of the primary curve (1100) or the secondary curve (1104) is accomplished using a tip ring (280, Fig. 64E) attached to a distal end (1016) of the outer catheter (1000) or the inner catheter (see Figs. 64D-64E and [0256]), the tip ring (280) having a first saddle (portion within 286 that permits 1120 to be looped within 286, see [0256] and Fig. 64E) configured to engage with a first pullwire (1120, see Fig. 64E and [0256]), the first pullwire (1120) configured to engage with the first saddle (portion within 286 that permits 1120 to be looped within 286) upon application of tension to the first pullwire (1120, see [00256]), the application of tension to the first pullwire (1120) thereby forming the primary curve (1100) or secondary curve (1104, see [0252]-[0256]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucatero et al. (Pub. No. 2004/0087975 also see U.S. Patent No. 7,226,467 for the figures) in view of Banik et al. (Pub. No. 2014/0088358).
Regarding claim 8, Lucatero et al. a method for accessing a target area within a body (see [0248]), the method comprising: advancing an outer catheter (1000, Fig. 60) toward the target area (MV, Fig. 63A), the outer catheter (1000) having a lumen (1018, Fig. 61A) therethrough; forming a primary curve (1100, Fig. 63B) in the outer catheter (1000, see [0248]) advancing an inner catheter (1020, Fig. 61B) from an end (1016, Fig. 61A) of the lumen (1018) of the outer catheter (1000, see [0244] and [0248]); forming a secondary curve (1104, Fig. 61B) in the inner catheter (1020, see [0244] and [0249]); wherein forming at least one of the primary curve (1100) or the secondary curve (1104) is accomplished using a tip ring (280, Fig. 64E) attached to a distal end (1016) of the outer catheter (1000) or the inner catheter (see Figs. 64D-64E and [0256]), the tip ring (280) having a distal surface (distal surface of 280, see Fig. 64E) with a first indentation (286, Fig. 64E) in the distal surface (see Fig. 64E), a first saddle (portion within 286 that permits 1120 to be looped within 286, see [0256] and Fig. 64E) formed within the first indentation (286) and having an inclined surface (distal top surface of portion within 286 that permits 1120 to be looped within 286 see explanation above under claim 1) extending distally (it is the Examiner’s position that the portion within 286 has a proximal end and a distal end; hence, the portion within 286 extends distally from the proximal end) to a location that is equal to or proximal the distal surface having the first indentation (286, see Fig. 64E), a first pullwire channel (openings on proximal side of 280 where 1120 is located) but does not teach that the inclined surface extends distally to an apex of the saddle and the first pullwire channels extends proximally from an opening formed in the inclined surface.	However, Banik et al. teaches a steering mechanism (19A-19B) having a tip ring (380, Fig. 19A) having a distal surface (distal surface of 380, Fig. 19A) with a first indentation (indentation, Fig. 19A below) in the distal surface (see Fig. 19A below), a first saddle (384, Fig. 19A) formed within the first indentation (see Fig. 19A) and having an inclined surface (top of 386) extending distally to an apex of the saddle (384, see Fig. 19A illustrating 384 having an inclined surface) that is equal to or proximal the distal surface having the first indentation (see explanation and Fig. 19A below), a first pullwire channel (386, Fig. 19A) extends proximally from an opening (distal opening of 386) formed in the inclined surface (top of 386, see Fig. 19A below).
Examiner’s Annotated Fig. 19A
[AltContent: textbox (this portion of the distal surface is equal to height of the first saddle )][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st saddle)][AltContent: textbox (1st indentation)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    371
    329
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the device taught by Lucatero et al. by substituting the steering mechanism taught by Lucatero et al. for the steering mechanism taught by Banik et al. because the Banik et al. teaches that the steering mechanism has great navigation and tracking, reduces frictional forces upon lumenal tissue, increases patient comfort, and ensures clinical productivity and patient throughput (see [0005]).  Further, Lucatero et al. teaches that modifications may be made to the device (see [0304]).
Claims 6, 9-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucatero et al. (Pub. No. 2004/0087975 also see U.S. Patent No. 7,226,467 for the figures).
Regarding claim 6, in the embodiment of Figs. 61A-63C Lucatero et al. does not teach wherein advancing the inner catheter from the end of the outer catheter comprises advancing a keying feature provided on one of the inner catheter and the outer catheter along a complementary keyway on the other of the inner catheter and the outer catheter.  However, in the embodiment of Fig. 66A Lucatero et al. teaches wherein advancing the inner catheter (1020) from the end of the outer catheter (1000) comprises advancing a keying feature (1400, Fig. 66A) provided on one of the inner catheter (1020) and the outer catheter along a complementary keyway (1402, Fig. 66A) on the other of the inner catheter and the outer catheter (1000).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inner catheter taught by Lucatero et al. by substituting the inner and other catheters of the embodiment of Figs. 61-63C for the inner and outer catheters of the embodiment of Figs. 66A-66C because Lucatero et al. teaches that the keying feature may be incorporated into the catheter shafts ([0264]).  In addition, Lucatero et al. teaches that modifications may be made to the device and it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art.
Regarding claim 9, Lucatero et al. does not specifically teach in the embodiment of Figs. 61A-63C wherein advancing the inner catheter through the lumen of the outer catheter comprises advancing a key provided on one of the inner catheter and the outer catheter along a complementary keyway on the other of the inner catheter and the outer catheter.  However, in the embodiment of Fig. 66A Lucatero et al. teaches wherein advancing the inner catheter (1020) through the lumen (1016) of the outer catheter (1000) comprises advancing a key (1400, Fig. 66A, see [0264]) provided on one of the inner catheter (1020) and the outer catheter along a complementary keyway (1402, Fig. 66A) on the other of the inner catheter and the outer (1000, see [0264]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inner catheter taught by Lucatero et al. by substituting the inner and other catheters of the embodiment of Figs. 61-63C for the inner and outer catheters of the embodiment of Figs. 66A-66C because Lucatero et al. teaches that the keying feature may be incorporated into the catheter shafts ([0264]).  In addition, Lucatero et al. teaches that modifications may be made to the device and it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art.
Regarding claim 10, Lucatero et al. does not specifically teach wherein the key is formed at least partially from a polyamide, polyether, or a copolymer of ether and amide units.  However, Lucatero et al. teaches that the key 1400 may be incorporated into the wall of 1020 (see [0266]) and that 1020 may be formed from polyimide ([0260]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inner catheter taught by Lucatero et al. by forming the inner catheter from polyimide because Lucatero et al. teaches that the keying feature may be incorporated into the wall of the inner catehter ([0264]) and that the inner catheter may be form from polyimide ([0260]).  In addition, Lucatero et al. teaches that modifications may be made to the device and it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art.
Regarding claim 17, Lucatero et al. teaches wherein advancing the inner catheter (1020) is accomplished without rotation of the inner catheter (1020) relative to the outer catheter (1000, see [0264]) but does not specifically teach in the embodiment of Figs. 61A-63C by providing a keying feature, the keying feature including a key joined to the inner catheter or outer catheter, the key formed at least partially from a polyamide and a glass microstructure filler, and a corresponding keyway disposed opposite the key and configured to receive the key.  However, in the embodiment of Fig. 66A, Lucatero et al. teaches , wherein advancing the inner catheter (1020) is accomplished without rotation of the inner catheter (1020) relative to the outer catheter (1000) by providing a keying feature (1400/1402, Fig. 66A, see [0264]), the keying feature (1400/1402) including a key (1400) joined to the inner catheter (1020, see Fig. 665A) or outer catheter, the key formed at least partially from a polyamide  ([0260]) and a glass microstructure filler, and a corresponding keyway (1402) disposed opposite the key (1400) and configured to receive the key (1400, see Fig. 66A and [0264]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inner catheter taught by Lucatero et al. by substituting the inner and other catheters of the embodiment of Figs. 61-63C for the inner and outer catheters of the embodiment of Figs. 66A-66C and to form the inner catheter and key from polyimide because Lucatero et al. teaches that the keying feature may be incorporated into the catheter shafts ([0264]) and that the inner catheter may be form from polyimide ([0260]) and that the key is incorporated into a wall of the inner catheter ([0264]).  In addition, Lucatero et al. teaches that modifications may be made to the device (see [0304]) and it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art.
Regarding claim 18, Lucatero et al. teaches wherein forming the primary curve (1100) comprises forming the primary curve (1100) within the primary curve (X) that is substantially parallel to a surface of a mitral valve (MV) by tensioning a pullwire disposed within a lumen of the outer catheter (1000, see [0255] and 35 U.S.C. 112(b) rejection above for interpretation).
Regarding claim 19, Lucatero et al. teaches further comprising positioning the distal end (1016) of the outer catheter (1000) over a mitral valve (MV) comprises moving the distal end (1016) laterally along a short axis of a mitral valve by tensioning a pullwire (1120) disposed within a lumen of the outer catheter (1000, see [0248]).
Regarding claim 20, Lucatero et al. teaches wherein at least one of the inner catheter (1120) and the outer catheter (1000) comprises a precurve to aid with positioning the distal end (1016, see [0238]). 
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucatero et al. (Pub. No. 2004/0087975 also see U.S. Patent No. 7,226,467 for the figures) in view of Mathis et al. (Pub. No. 2010/0070050) in view of Edell (Pub. No. 2009/0201172). 
Regarding claim 11, Lucatero et al. does not teach wherein the key further comprises a glass microstructure filler.  However, Mathis et al. teaches a catheter (54, Fig. 2A) that can be formed of PEEK that is gas-filled (see [0125]-[0216]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Lucatero et al. by forming key of the inner shaft from a gas-filed PEEK for improving the strength, stiffness and stability of the key (see [0216]).  In addition, Lucatero et al. teaches that the inner catheter can be formed from PEEK (see [0260]) and that modifications may be made to the device (see [0304]). 
Lucatero et al. in view of Mathis et al. does not specifically teach that the glass-filler is a microstructure; however, Edell teaches using glass microspheres ([0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Lucatero et al. in view of Mathis et al. by substituting the 30% glass-filling within the key for 30% glass microspheres as taught by Edell because Edell teaches that the glass microspheres add structural stability ([0023]) just as the glass-filler taught by Lucatero et al. in view of Mathis et al.  Hence, the substitution would yield the same predictable result of increasing the stiffness, strength and stability of the device.  In addition, Lucatero et al. in view of Mathis et al. teaches that modifications may be made to the device (see Lucatero et al., [0304] and Mathis et al. [0218]).
Regarding claim 12, Lucatero et al. in view of Mathis et al. in view of Edell. teaches wherein the glass microstructures are glass microspheres (see Edell [0023]).
Regarding claim 13, Lucatero et al. in view of Mathis et al. in view of Edell. teaches wherein the glass microspheres are included in the key in an amount of about 10 percent to about 40 percent by weight (see Mathis et al. [0216] and the rejection of claim 11).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucatero et al. (Pub. No. 2004/0087975 also see U.S. Patent No. 7,226,467 for the figures) in view of Mathis et al. (Pub. No. 2010/0070050) in view of Edell (Pub. No. 2009/0201172) in view of Bosley (Patent No. 5,289,831). 
Regarding claim 14, Lucatero et al. in view of Mathis et al. in view of Edell does not teach wherein the glass microspheres have a diameter within a range selected from about 5 microns to about 15 microns.  However, Bosley teaches embedding a catheter with glass microspheres (127, Fig. 1) that have a diameter of 5 microns (see Col. 5, lines 29-33 and Col. 7, lines 36-46).
It would have been obvious to one of ordinary skill in the art to modify the size of the microspheres taught by Lucatero et al. in view of Mathis et al. in view of Edell by forming the microspheres to be 5 microns as taught by Bosley for providing echogenicity throughout the body of the device; thereby, permitting the physician to observe a full image of the medical device in the patient. (see Col. 5, lines 31-38).  In addition, Lucatero et al. in view of Mathis et al. teaches that modifications may be made to the device (see Lucatero et al., [0304] and Mathis et al. [0218]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucatero et al. (Pub. No. 2004/0087975 also see U.S. Patent No. 7,226,467 for the figures) in view of Miyagi et al. (Patent No. 5,729,646) in view of Harrison et al. (Pub. No. 2015/0024053).
Regarding claim 15, Lucatero et al. does not teach wherein the key has a hygroscopicity such that moisture absorption of the key in physiological conditions is 1 percent or less by weight. However, Miyagi et al. teaches a tube formed from polyimide resin where the polyimide resin has a hygroscopicity (Col. 5, lines 41-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the key of the inner catheter taught by Lucatero et al. by forming the key from a polyimide reside having a hygroscopicity of less than 1% to enhance reliability for a long operative period (see Miyagi et al. Col. 5, lines 45-46).  Further, Lucatero et al. teaches that modifications may be made to the device (see [0304]).
Lucatero et al. in view of Miyagi et al. does not teach a hygroscopicity of 1 percent or less ([0060]); however, Harrison et al. teaches a hygroscopicity of 1 percent or less ([0060]).
I would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the key to have a hygroscopicity of 1 percent or less as taught by Harrison et al. because Applicant has not disclosed that having a moisture absorption of the key in physiological conditions of 1 percent or less by weight provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the key taught by Lucatero et al. in view of Miyagi et al. in view of Harrison et al. and applicant’s invention, to perform equally well with either the moisture absorptions because both moisture absorptions would perform the same function of retaining water from the surrounding environment.  Further, Lucatero et al. in view of Miyagi et al. teaches that modifications may be made to the device (see Lucatero et al. [0304]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783